DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-12 filed 10/28/20. Claims 1, 11 and 12 are the independent claims.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4. Claim 1 is objected to because of the following informalities:  An article is missing at the beginning of the claim. It should read, “A terahertz wave detection equipment…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nuss (US 5,789,750) in view of Imade et al. (US 20180284015; filinf date 4/28/2016; hereafter Imade).

Regarding claims 1 and 11, Nuss discloses a terahertz wave detection equipment/method [abstract] comprising:
a terahertz wave transceiver [Fig 1] including a transmitter configured to transmit a terahertz wave [10 in Fig 1] and a receiver [22 in Fig 1] configured to receive a reflected terahertz wave reflected by a background reflected object which exists behind an object to be analyzed [medium M in Fig 4C; reflected portion is directed to detector 22, Fig 5B];

Nuss fails to disclose the other limitations of claim 1, but Imade teaches a gas concentration measuring device [1 in Fig 1] with 
a display [50 in Fig 1]; and
an information processing apparatus connected to each of the transceiver and the display [12,20, 40 in Fig 1, Fig 2].


the transmitter irradiates a wave based on a transmission signal including a specific frequency toward a two-dimensional area including the object to be analyzed [Fig 1], and
the information processing apparatus includes:
an analysis unit configured to analyze concentration of the object to be analyzed based on the reflected wave [20,40,50in Fig 1, Fig 2] ; and
a visualization unit configured to generate a composite image in which a concentration image of the object to be analyzed is combined with a background image of the background reflected object based on an analysis result of the analysis unit, and display the composite image on the display 50 in Fig 1, Fig 2].

Imade’s gas concentration measuring device uses an IR source [par 0044].
However Nuss discloses his device can be used in the far-IR or THz region [col 1, lines 5-20].
One of ordinary skill would recognize that Imade’s device can be combine with Nuss’s invention in order to use in the THz region so that gases that have absorption lines in the THz regions can be studied. 

Regarding claims 2-5, Nuss in view of Imade discloses the terahertz wave detection equipment according to claim 1, and Nuss discloses 
the transmitter irradiates a terahertz wave based on a transmission signal in which a frequency is swept [col 1 lines 40-53, col 9 lines 5-10].

the analysis unit includes:
a frequency deference detection unit configured to detect a frequency difference between a frequency of the terahertz wave transmitted by the transmitter and a frequency of the reflected terahertz wave received by the receiver [laser radar 90 in Fig 11]; and the reflection distance [Fig 12, par 0114-115] , normalized concentration calculation [Fig 13A-13D];
an object identification unit configured to specify a type of the object to be analyzed based on a frequency attenuated in the reflected wave [par 0116],
the visualization unit includes: 
a concentration image generation unit,a graphic image generation unit configured to generate a graphic image indicating the type of the object to be analyzed; and
an image composition unit [Fig 13A-D].
The motivation to combine is the same as in claim 1,

Regarding claims 6 and 8, 9, Nuss in view of Imade discloses the terahertz wave detection equipment according to claim 1, and Nuss discloses 
the object to be analyzed as water vapor, ammonia [col 1 lines 15-25] which are invisible gases. Imade teaches the composition image and superimposing the image illustrating the concentration distribution of the gas on the background image [Fig 13A-D].
Motivation to combine is the same as for claim 1.


However once both the THz wave detection device and the determination of the concentrations of the gases are known, one of ordinary skill would recognize that varying the distance of the device by the extension rod or changing its orientations involves simply repeating the concentration measurements at different orientations and distances.

Regarding claim 10, Nuss in view of Imade discloses the terahertz wave detection equipment according to claim 4, and Nuss in view of Imade fail to explicitly disclose
assigning a component of smell to the object to be analysed.
However the component of smell is a way to visual the gas concentrations in the instant application and one of ordinary skill would recognize there are various ways to display the gas concentration data obtained to make it visually useful.

8. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nuss  in view of Imade and further in view of Cox et al. (US 2010/0110447; hereafter Cox).



a terahertz wave transceiver [Fig 1] including a transmitter configured to transmit a terahertz wave [10 in Fig 1] and a receiver [22 in Fig 1] configured to receive a reflected terahertz wave reflected by a background reflected object which exists behind an object to be analyzed [medium M in Fig 4C; reflected portion is directed to detector 22, Fig 5B];

Nuss fails to disclose the other limitations of claim 1, but Imade teaches a gas concentration measuring device [1 in Fig 1] with 
a display [50 in Fig 1]; and
an information processing apparatus connected to each of the transceiver and the display [12,20, 40 in Fig 1, Fig 2].

wherein
the transmitter irradiates a wave based on a transmission signal including a specific frequency toward a two-dimensional area including the object to be analyzed [Fig 1], and
the information processing apparatus includes:
an analysis unit configured to analyze concentration of the object to be analyzed based on the reflected wave [20,40,50in Fig 1, Fig 2] ; and
a visualization unit configured to generate a composite image in which a concentration image of the object to be analyzed is combined with a background image of the 

Imade’s gas concentration measuring device uses an IR source [par 0044].
However Nuss discloses his device can be used in the far-IR or THz region [col 1, lines 5-20].
One of ordinary skill would recognize that Imade’s device can be combine with Nuss’s invention in order to use in the THz region so that gases that have absorption lines in the THz regions can be studied. 

Nuss in view of Imade fail to explicitly disclose a wearable terminal including a display; and an information processing apparatus.
However Cox teaches ways to make the THz gas sensor more compact [par 0001, 0005].
Hence one of ordinary skill would recognize that making the THz device compact allows the gas detector to be more portable/wearable so that it can be easily carried to sites where there is a leakage of dangerous gases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884